-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
            This application is a 371 of PCT/IN2017/050479, filed 10/17/2017, claiming foreign priority in Indian applications 201621035703 filed on 10/19/2016, 201621035700 filed on 10/19/2016, 201621035701 filed on 10/19/2016, and 201621035702 filed on 10/19/2016.
Claim Status
	Claims 1-6, 8-11, 15, and 17-20 are pending. 
            Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, 8-11, and 15, drawn to a dressing composition in the form of a bandage or a patch comprising the claimed elements.
Group II, claim 17, drawn to a method of making the dressing composition of claim 10.
Group III, claim 18, drawn to dressing composition in the form of a dual chambered spray comprising (i) and (ii).
Group IV, claim 19, drawn to a dressing composition in the form of a gel comprising the claimed elements.
Group V, claim 20, drawn to a method of treating damaged skin tissue in a subject comprising steps (i) and (ii).
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or a group of inventions so linked as to form a single general inventive concept ("requirement of unity if invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical feature. The expression "special technical feature" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
According to PCT rule 13.2, unity of invention exists only when a shared same or corresponding special technical feature is a contribution over the prior art. The common technical feature between Groups I, II, and V is a composition in the form of a patch having a thickness from about 0.5 mm to about 10 mm, and comprising from about 10,000 to about 40,000 MSCs per square centimeter embedded in an alginate matrix, wherein the MSCs are suitable for autologous or allogeneic transfer. The common technical feature between Groups I, II, and V and Groups III and IV is a composition comprising MSCs and an alginate matrix. 
The common technical feature is known from Campbell (WO 2013/166525 A2 Published November 7, 2013), which teaches hydrogel scaffolds populated with stem cells. Populated scaffolds can be used to introduce stem cells to patients as a dressing for an open wound. The commercial collagen nano-scaffold or sponge used in the cardiac patch was 7x5 cm and less than 0.6 cm thick, and contained 5x10(5) MSCs. A collagen membrane of 35 cm2 and 2.4 mm thick could contain 2x10(6) MSCs (page 1 first full paragraph). It will be obvious to the skilled artisan that various scaffold materials could be used, such as sponge collagen or alginate scaffolds (page 1 second full paragraph). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the claimed invention to have formed a dressing comprising a hydrogel scaffold for treating an open wound, wherein the scaffold is formed from alginate and comprises embedded MSCs, with a reasonable expectation of success because Campbell teaches such dressings. It would have been obvious to have formed the dressing having the dimensions of 5x7 cm and a thickness from 0.24 cm to 0.6cm and having from 5x10(5) to 2x10(6) MCSs embedded in the hydrogel because Campbell teaches such dimensions and number of MSCs as suitable scaffolds. Combining prior art elements according to known methods to obtain predictable results supports obviousness. The claimed thickness of the patch is obvious because it encompasses the prior art values of 2.4 mm and 6 mm. In the one embodiment of the prior art, a patch is 35 cm2 and has thickness of 2.4 mm and contains 5x10(5) MSCs, therefore the patch contains 14,285 MSCs per square centimeter. In the second embodiment of the prior art, a patch is 35 cm5 and has a thickness of 6 mm and contains 2x10(6) MCSs, therefore the patch contains 57,142 MSCs per square centimeter. The claimed range of MSCs per square centimeter is obvious because it overlaps with the prior art range. The claimed dressing is described as storage-stable and recites a “wherein” clause that describes cell viability after the specified storage time. The prior art dressings are structurally the same as the claimed dressing and it would have been reasonable to expect the prior art dressings to be storage-stable and have the claimed cell viability after the claimed storage time, because a composition and its properties are inseparable. The MSCs are necessarily suitable for autologous or allogeneic transfer.  
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALMA PIPIC/Primary Examiner, Art Unit 1617